Law Enforcement and [xDOT Use ONLY Case 4:21-cv-02589 Document 1-1 Filed on 08/10/21 in TXSD Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[_] FATAL CMV []SCHOOLBUS' [] RAILROAD MAB SUPPLEMENT ACTIVE Nur Num Conch TBOGTSOT. 1
x um. um.
— — _] SCHOOL ZONE Units | | 13 Iprens.| | [3 |S" 72021042723
4 ® Texas Peace Officer's Crash Report (Form CR-3 1/1/2018)
Mail to: Texas Department of Transportation, Crash Data and Analysis, P.O. Box 149349, Austin, TX 78714. Questions? Call 844/274-7457
Toxas Refer to Attached Code Sheet for Numbered Fields
of Transportation “=These fields are required on all additional sheets submitted for this crash (ex.: additional vehicles, occupants, injured, etc. ). Page 1 of 4
*Crash Date *Crash Time Case Local Use
(MMIDDIYYYY) 01/20/2021 | (4HRMM), 1), 0,5 ),5 |W x0¢00K6
“County “City Outside
> Name GRIMFS Name City Limit
= In your opinion, did this crash result in atleast [x] Yes Latitude Longitude —
J | 91,000 damage to anyone person'sproperty? = []No | decimatdesrees) | 3 | O |"| 3 | 5 | 9 [| 1 | 9 __|(erimaldesrees)) 9 | 9 15 | "| 9 15 |9 |4 19
S ROAD ON WHICH CRASH OCCURRED
> “1 Rdwy. SH “Hwy. 105 2 Rdwy. 1 Block 3 Street “ Street 4 Street
O| Sys. Num. Part Num. Prefix Name Suffix
. |
CG 7 Crash Occurred on a Private Drive or Toll Road/ | Speed Const. [x] Yes | Workers [kk] Yes | Street
. Road/Private Property/Parking Lot TollLane {Limit 60 Zone []No Present []No | Desc.
=
<= INTERSECTING ROAD, OR IF CRASH NOT AT INTERSECTION, NEAREST INTERSECTING ROAD OR REFERENCE MARKER
CVT
“lat [L]Yes |1Rdwy. Hwy. 2. Rdwy. Block 3 Street Street 4 Street
Int. [Z]No | Sys. PM Num. 1748 Part 1 Num. Prefix Name Suffix
Distance from Int. [x] FT |3 Dir. from Int. Reference Street RRX
or Ref. Marker 814 [_] MI jorRef.Marker W Marker Desc. Num.
Unit 5 Unit Parked Hitand |LP LP
Num. 4 Desc. 74 Vehicle Run State my Num. ¢R07916 VIN 1, FT, RF, 1,7) 2,4;2;N);5)°)8 ;3 19 72
Veh. 6. Veh. Veh. Veh. 7 Body Emergeney (exelain in
Year | 2 | 0, 9 | 2 |Color TAN Make FORD Model F150 style PK Narrative if checked)
8 DL/ID DL/ID DL/ID 9 DL 10 CDL 11 DL DOB
| Type 1 State ps Num. 02689991 Class CM End. 96 Rest. 96 (MM/DDIYYYY) 1,9,6,90
Address (Street,
City, State, ZIP) 19701 CEARLEY CLEVELAND, TX 77328
Vi : c . oy Pay ~ a
= c. c © 2° Name: Last, First, Middle Se S| x U % > @ als, » S S) 5 3S
a +—_ . “ “ . . —, a WW
mi ZElo 6145 Enter Driver or Primary Person for this Unit on first line EL) «a Ee; uw] uye 2 El wv lq ga jo o/O2/0aL
el evsin xlm oO +Oo/ DOlwnysl wo hs olin slow! -—- Inwa!] =o [mm al st wo i
_— TEI oo] —m/ fC fmw] — — — Pee INT NINH] te INWINEIN
eu 1 1 1 |FULLEN, MARK ANTHONY N 60 W 1 1 1 1 97 N 96 96 | 97 | 97
=| 2 | 2 | 3 |THURMAN, NICHOLAS DALE N [31] Ww f]2}i1]1]1 {97 ]N Not Applicable - Alcohol and
uy Drug Results are only reported
a for Driver/Primary Person for
> each Unit.
ui
>
Owner | Owner/Lessee
| L] Lessee |Name & Address puLLEN, MARK ANTHONY, 19701 CEARLEY CLEVELAND, TX 77328
Proofof [*] Yes [_] Expired | 26 Fin. Fin. Resp. Fin. Resp.
Fin. Resp. [7] No [_] Exempt | Resp. Type 2 Name STATE FARM INSURANCE Num. 275 9752-L05-53G 001
Fin. Resp. 27 Vehicle ; ; 27 Vehicle ; : Vehide  L]Yes
Phone Num. (g00) 252-1932 Damage Rating1 ) | My LB | Q | 1 |Damage Rating 2 ee ee ee Inventoried [x] No
Towed Towed
By To
Unit 5 Unit Parked Hitand |LP LP
Veh 6. Veh Veh Veh 7 Body Pol., Fire, EMS on
1 9 9 9 " " Sty Emergency (Explain in
Year) +) 7 | 7 | Color BLU Make UTILITY TRAILER MFG Model UNKNOWN le = TL Narrative if checked)
8 DL/ID DL/AID DL/ID 9 DL 10 CDL 11 DL DOB
Type State Num. Class End. Rest. (MM/DDIYYYY) | | i L | | | | |
Address (Street,
City, State, ZIP)
Vi c a Pay ~ a
= c. c © 2 Name: Last, First, Middle Se S| x U % a w als, ~ S S 3S
dom _ . . . . . —_ a
ml YEO oie Enter Driver or Primary Person for this Unit on first line =o| « e;pu};uye 0 E| 4 |<@ ga lO ag/Qa/ag
ele sin sxlm oO +Oo/ DOlwnyvsl wo hs min slow! -—- Inada! =o [mh alt wo 0
_— Thi oo] —WM)/ f fmow] -— _ — Pee INS] NINH] te INMINEIN
oy
ce|
>
o | Not Applicable - Alcohol and
up Drug Results are only reported
a for Driver/Primary Person for
= each Unit.
ui
>
Owner |Owner/Lessee
| L] Lessee | Name & Address ruT LEN, MARK ANTHONY, 19701 CEARLEY CLEVELAND, TX 77328
Proofof [2] Yes [_] Expired | 26 Fin. Fin. Resp. Fin. Resp.
Fin. Resp. [7] No [_] Exempt | Resp. Type 2 Name STATE FARM INSURANCE Num. 275 9752-L05-53G 001
Fin. Resp. 27 Vehicle ; ; 27 Vehicle ; ; Vehicle LJ Yes
Phone Num. (g00) 252-1932 Damage Rating 1 | 1 | 1 | | | I | D } | 1 Damage Rating 2 | | |] | | | | Inventoried [=]No
Towed Towed
By To

 
DISPOSITION OF

CMV DAMAGE CHARGES

FACTORS &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Law Enforcement and TxDOT Use ONLY. Case Case 4:21-cv-02589 Document 1-1 File [)QIP1 in TXSD Page 2 of 4 Page 2 of 4
Form CR-3 (Rev. 1/1/2018) ID 3262056 Crash ID 18091367.1/2021042723 OO
Unit | Prsn. Date of Death Time of Death
Num. | Num. Taken To Taken By (MM/DD/YYYY) (24HR:MM)
| |
oO
—
—
<
| |
—
2
| |
Nut frsn. Charge Citation/Reference Num.
1 1 |FAIL TO CONTROL SPEED TX5SXMCOJLEGE
Damaged Property Other Than Vehicles Owner's Name Owner's Address
Unit 10,001+ — TRANSPORTING [] 94 CAPACITY CMV Disabling L_] Yes |28 Veh. 29 Carrier Carrier
Num. 1 LBS. — HAZARDOUS MATERIAL Damage? [x]No | Oper. 23 ID Type 96 ID Num.
Carrier's Carrier's 30 Veh.
Corp. Name MARK ANTHONY FULLEN __ {Primary Addr. 19701 CEARLEY CLEVELAND, TX 77328 Type 7
31 Bus L]RGVW HazMat []Yes|32 HazMat _—_—‘| HazMat 32 HazMat ——| HazMat 33 Cargo
Type 0 GVWR | [610 45)0) [Released []No |Class Num. IDNum| | |] | | | |ClassNum. | ID Num. | tt J | | [Body Type 5
Unit RGVW 34 Trir. CMV Disabling [_] Yes} Unit [ ]RGVW 34 Trir. CMV Disabling [_] Yes
Num. 2 LIGVWR | | | 4 \> 9 9 Type 2 Damage? [x]No | Num. LIGVvwR | | | J | J Type Damage? [_]No
Sequence Intermodal Shipping L] Yes| Actual Total Num.
Of Events 35 Sea. 1 35 Seq. 2 35 Seq. 3 35 Seq. 4 Container Permit F]No Week Axles
“ 36 Contributing Factors (investigator's Opinion) 37 Vehicle Defects (Investigator's Opinion) Environmental and Roadway Conditions
= Unit # Contributing May Have Contib. Contnbuting May Have Contrib. 29 39 AO 41 42 43 dA
Ee Weather Light Entering | Roadway | Roadway | Surface Traffic
2 1 22 Cond. Cond. Roads Type | Alignment] Condition | Control
o
“ 2 1 97 1 1 1 17
Investigator's Narrative Opinion of What Happened Field Diagram - Not to Scale 7
{Attach Additional Sheets if Necessary) CORO
Unit 1, towing Unit 2, was traveling west bound on SH-105. Unit (os \

NARRATIVE AND DIAGRAM

INVESTIGATOR

 

reducing speed to turn right onto a private driveway,

3 traveling west bound on SH-105, ahead of Unit 1. As Unit 3 was
The driver
of Unit 1 failed to safely control Unit 1's speed and took
evasive action to avoid colliding with Unit 3. As Unit 1 was
taking evasive action towards the right turn lane of SH-105,
Unit 2 struck Unit 3 in the west bound lane of SH-105. Unit's 1
and 2 jackknifed as it was crossing a private driveway and left
the roadway into the west bound grass ditch of SH-105 where they

came to final rest, facing north. Unit 3 also left SH-105 and

crossed the private driveway and left the roadway into the west

bound grass ditch of SH-105 where it came to final rest facing

 

west.

Time Notified

(24HR:MM) 1
Invest. Yes
Comp. [ ]|No
ORI

Num.

0 5

Investigator

How

6 |NotifiedGRIMES DISPATCH

Name (Printed} DUKE, DYLAN

 

 

Time Arrived

(24HRMM)

   

wl

ao

 

 

de De

 

 

 

 

 

 

 

 

Report Date

*
AQency nRPARTMENT OF PUBLIC SAFETY, STATE OF TEXAS

ID
Num.

 

Service/ 7
Region/DA

 

Seen ceeeeeneeennenenees oo neeneeeee

(MM/DDIYYYY) 01/20/2021

14371

P| 2
Law Enforcement and [xDOT Use ONLY Case 4:21-cv-02589 Document 1-1 Filed on 08/10/21 in TXSD Page 3 of 4

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[_] FATAL CMV []SCHOOLBUS' [] RAILROAD MAB SUPPLEMENT ACTIVE Nur Num Conch TBOGTSOT. 1
x um. um.
— — _] SCHOOL ZONE Units | | 13 Iprens.| | [3 |S" 72021042723
4 ® Texas Peace Officer's Crash Report (Form CR-3 1/1/2018)
Mail to: Texas Department of Transportation, Crash Data and Analysis, P.O. Box 149349, Austin, TX 78714. Questions? Call 844/274-7457
Toxas Refer to Attached Code Sheet for Numbered Fields
of Transportation “=These fields are required on all additional sheets submitted for this crash (ex.: additional vehicles, occupants, injured, etc. ). Page 3 of 4
*Crash Date *Crash Time Case Local Use
(MMIDD/YYYY) 01/20/2021 | (24HRMM), 1), 0, 5 1,5 |W g0600K6
“County “City Outside
=> [Name GRIMES Name City Limit
= In your opinion, did this crash result in atleast [x] Yes Latitude Longitude —
' ? .
S ROAD ON WHICH CRASH OCCURRED
> “1 Rdwy. SH “Hwy. 105 2 Rdwy. 1 Block 3 Street “ Street 4 Street
O| Sys. Num. Part Num. Prefix Name Suffix
|
CG 7 Crash Occurred on a Private Drive or Toll Road/ | Speed Const. Yes | Workers kk ]Yes | Street
. Road/Private Property/Parking Lot TollLane {Limit 60 Zone []No Present []No | Desc.
p=
< INTERSECTING ROAD, OR IF CRASH NOT AT INTERSECTION, NEAREST INTERSECTING ROAD OR REFERENCE MARKER
CVT
“lat [L]Yes |1Rdwy. Hwy. 2. Rdwy. Block 3 Street Street 4 Street
Int. [Z]No | Sys. PM Num. 1748 Part 1 Num. Prefix Name Suffix
Distance from Int. [x] FT |3 Dir. from Int. Reference Street RRX
or Ref. Marker 814 [_] MI jorRef.Marker W Marker Desc. Num.
Unit 5 Unit Parked Hitand |LP LP
Num. 3 Desc. 74 Vehicle Run State ra Num. yer679 VIN 2, Sy) 2, 8, Py 5) Ey ey Ft yt) 276757778 |
Veh. 6. Veh. Veh. Veh. 7 Body Emergeney (exelain in
Year] | 91; + 1 > [Color BLK Make CHEVROLET Model IMPALA style p4 Narrative if checked)
8 DL/ID DL/ID DLAID 9 DL 10 CDL 11 DL DOB / 4.9085
[Type 4 State Fr. Num. 0165170852040 Class og End. 96 Rest. 98 (MM/DD/YYYY)}
Address (Street,
City, State, ZIP) 300 BRIARCREST BRYAN, TX 77802
Vi : c . oy Pay ~ a
= c. c © 2° Name: Last, First, Middle Se S| x U % > @ als, » S S) 5 3S
a +—_ . “ “ . . — a WW
mi ZElo 6145 Enter Driver or Primary Person for this Unit on first line EL) «a Ee; uw] uye 2 El wv lq ga jo o/O2/0aL
e|d SIN BRIM oO +H) DPinsl ol rn] © [aelO®#] §— |NO| SYM |malse ving
aoe pe | —M)/ Cf few] — — — Pee INT NINH] te INWINEIN
- 1 1 1 |OBRIEN, DENNIS JOHN N 35 | W 1 1 1 1 97 N 96 96 | 97 | 97
a | Not Applicable - Alcohol and
uy Drug Results are only reported
a for Driver/Primary Person for
> each Unit.
ij
=
Owner | Owner/Lessee
| L]Lessee |Name & Address pRT | 300 BRIARCREST BRYAN, TX 77802
Proofof [-] Yes [_] Expired | 26 Fin. Fin. Resp. Fin. Resp.
Fin. Resp. [7] No — x] Exempt | Resp. Type Name GOVERNMENT Num.
Fin. Resp. 27 Vehicle ; ; 27 Vehicle ; : Vehide  L]Yes
Phone Num. Damage Rating1 | | . | | R | D | 7 | Damage Rating 2 1 | | | ff ff 4 Inventoried [x] No
Towed Towed
By FBI CONTRACT WRECKER To 1 JUSTICE PARK DR HOUSTON, TX 77092
Unit 5 Unit Parked Hitand |LP LP
Num. Desc. Vehicle Run State Num. VIN | | | | | |
Veh. 6. Veh. Veh. Veh. 7 Body Emergorey (exelain in
Year | | | | Color Make Model | Style Narrative if checked)
8 DL/ID DL/ID DL/ID 9 DL 10 CDL 11 DL DOB
Type State Num Class End. Rest. (MM/DDIYYYY) | | i L | | | | |
Address (Street,
City, State, ZIP)
Vi c a Pay ~ a
= c. c © 2 Name: Last, First, Middle Se S| x U % a w als, ~ S S 3S
a —_ * “ , . . — ae A
ml YEO oie Enter Driver or Primary Person for this Unit on first line =o| « e;pu};uye 0 E| 4 |<@ ga lO ag/Qa/ag
e|dSIN RIM oO +H) Dilys] oo] nn] ® [DEOL] © [nB| SH [moist ving
_— Thi oo] —M!/ Qf few] — _ — Pee INS] NINH] te INMINEIN
oy
ce|
>
o | Not Applicable - Alcohol and
up Drug Results are only reported
a for Driver/Primary Person for
= each Unit.
Ui
=
[ ] Owner |Owner/Lessee
[_]Lessee |Name & Address
Proofof [-] Yes [_] Expired | 26 Fin. Fin. Resp. Fin. Resp.
Fin. Resp. [7] No [_] Exempt | Resp. Type Name Num.
Fin. Resp. 27 Vehicle ; ; 27 Vehicle ; ; Vehicle = _L] Yes
Phone Num. Damage Rating) | | | | | \ | DamageRating2 | | | | | | |] Inventoried [ ]No
Towed Towed
By To

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Law Enforcement and TxDOT Use ONLY. Case Case 4:21-cv-02589 Document 1-1 File [)Q4IP1 in TXSD_ Page 4 of 4 Page 4 of 4
Form CR-3 (Rev. 1/1/2018) ID 3262056 Crash ID 18091367.1/2021042723 OO
Unit | Prsn. Date of Death Time of Death
Num. | Num. Taken To Taken By (MM/DD/YYYY) (24HR:MM)
| | |
Lb,
of
=
=X
=A
Ow | |
a>
<2
a=
| | |
Unit | Prsn. seat’

Num. | Num. Charge Citation/Reference Num.
<<
S
uy Damaged Property Other Than Vehicles Owner's Name Owner's Address
—
=
QO

Unit 10,001+ — TRANSPORTING [] 94 CAPACITY CMV Disabling L_] Yes |28 Veh. 29 Carrier Carrier

Num. LBS. —! HAZARDOUS MATERIAL Damage? -]No |Oper. ID Type ID Num.

Carrier's Carrier's 30 Veh.

Corp. Name Primary Addr. | | Type
=| 31 Bus L]RGVW HazMat []Yes|32 HazMat _—_—‘| HazMat 32 HazMat ——| HazMat 33 Cargo
U| Type LIGVwR | | | | | | {Released LJNo |Class Num. IDNum| | |] | | | [Class Num. ID Num. | {tf J | | [Body Type

Unit [ | RGVW 34 Trir. CMV Disabling [_] Yes} Unit [ ]RGVW 34 Trir. CMV Disabling [_] Yes

Num. LIGvwwR; | | | | | [Tyre Damage? [JNo | Num. LISVWR | | | | | | | Type Damage? [_]No

Sequence Intermodal Shipping L]Yes| Actual Total Num.

Of Events 35 Sea. 1 35 Seq. 2 35 Seq. 3 35 Seq. 4 Container Permit No Week Axles

“ 36 Contributing Factors (investigator's Opinion) 37 Vehicle Defects (Investigator's Opinion) Environmental and Roadway Conditions
aS Unit # Contributing May Have Contib. Contnbuting May Have Contrib. 29 39 AO 41 42 43 dA
oe Weather Light Entering | Roadway | Roadway | Surface Traffic
6S Cond. Cond. Roads Type | Alignment] Condition | Control
my

Investigator's Narrative Opinion of What Happened Field Diagram - Not to Scale
{Attach Additional Sheets if Necessary)

=
S
=
OQ
QO
<
*
=
<
:
<=
¢5| Time Notified How Time Arrived Report Date
| (24HR:MM) » 1), 9; > 1 © |NotifiedGRIMES DISPATCH (24HRMM) 1,1 ,1 |6 |(mwobpryyy) 01/20/2021
o Invest. Yes |Investigator ID
E Comp. []No |Name(Prnted}) DUKE, DYLAN Num. 14371
at
=>1ORI ' Service/
=I Num. Agency nEPARTMENT OF PUBLIC SAFETY, STATE OF TEXAS Region/DA H; P| 2,;C/}0,4

 

 
